Citation Nr: 0936535	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for a bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1994 to 
July 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In June 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance. 

The issue of entitlement to service connection for a left 
knee injury is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The Veteran complained of and was treated for bilateral ankle 
conditions during service but the record contains no 
competent evidence of a current bilateral ankle disorder.  


CONCLUSION OF LAW

A claimed bilateral ankle disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral 
ankle condition, which he attributes to physical training 
during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show that the Veteran 
injured his left ankle in May 1995 while running the base 
track.  The diagnosis was sprained left ankle.  STRs also 
show that the Veteran injured his right ankle in April 1997 
while playing basketball.  The diagnosis was right ankle 
sprain.  

Private medical records dating from March 2006 to May 2009 
contain no complaints of, treatment for, or a diagnosis of a 
bilateral ankle condition. 

During the June 2009 hearing the Veteran did not testify 
regarding any ankle conditions he may have.  

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current bilateral ankle disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder and of any competent 
evidence relating any claimed current disorder to an injury 
in service, service connection for a claimed diagnosis of a 
bilateral ankle condition must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328. 

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the Veteran's 
assertions alone are not competent evidence to show that he 
has a diagnosed disability of a bilateral ankle condition, 
competent medical evidence is required to substantiate his 
claim.  There is no medical evidence of record to support his 
claim.  Accordingly, service connection must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

Letters from the RO dated in December 2004 and October 2005 
apprised the Veteran of the information and evidence 
necessary to establish his claims for service connection for 
a left knee condition and a bilateral ankle condition.  He 
was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Although 
the Veteran was not informed of how VA establishes disability 
ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, the Veteran has been 
accorded a C&P examination with regard to his claim for 
service connection for a left knee condition; the report of 
which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for a bilateral ankle condition is denied.

REMAND

STRs show that the Veteran injured his left knee in February 
1995 while playing basketball.  An x-ray dated in February 
1995 showed no fracture or dislocation in the left knee and a 
metallic foreign body in the medial tissues of the distal 
left thigh.  A MRI dated in March 1995 revealed an 
interstitial tear of the anterior cruciate ligament, a grade 
I sprain of the medial collateral ligament, a vertical tear 
of the posterior horn of the medial meniscus, and a contusion 
of the posterolateral tibial plateau.  The Veteran was placed 
on a physical profile that had a release date of September 
1995.  In December 1997 the Veteran complained of pain and 
discomfort in his left knee.  During the examination the 
Veteran reported that he had a bullet in his left knee from 
three years prior to the examination.  In June 1998 the 
Veteran requested removal of the bullet in his left knee.  
The physician noted no disability.  

Private medical records dating from March 2006 to May 2009 
show the Veteran complained of left knee pain.  In February 
2009 the Veteran complained of left knee pain and stated that 
he could barely bend his knee.  He denied any recent injury.  

In January 2009 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported daily knee pain.  He stated that his knee 
was swollen and stiff in the morning.  He reported increased 
pain with weightbearing and walking throughout the day.  He 
also stated that he had problems with bending his knee or 
climbing stairs.  He complained of intermittent buckling to 
his knee approximately four times a month and he denied 
locking.  He described his daily pain as a seven or eight out 
of ten and stated that he had flare-ups with increased 
physical activity or cold weather.  He reported that he used 
a left knee brace but wore an Ace wrap to the examination.  
The diagnoses were mild degenerative joint disease of the 
left knee; status-post ligamental injury of the left knee, 
resolved, without current objective findings.  The examiner 
opined that it was less likely as not that any current left 
knee condition was caused by or a result of the ligamental 
injury to the left knee during service.   

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  Pre-service treatment 
records have not been associated with the claims file.  
According to his hearing testimony, there are also post-
service private and VA treatment records pertaining to the 
left knee that should be obtained prior to a final 
determination being made.  See Hearing transcript, page 15.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Contact the Veteran for the dates 
of treatment and names and addresses 
of all providers, including 
hospitals/emergency treatment 
providers, that provided treatment 
for a gun shot wound prior to the 
Veteran's entry into active military 
service.  Request medical records 
from each identified provider, and 
associate these records with the 
claims file.  Also request the 
Veteran to provide any pre-service 
treatment records that he may have in 
his possession.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  After obtaining any necessary 
releases from the Veteran, contact 
the Franklin Clinic and request that 
they provide all treatment records 
pertaining to the Veteran developed 
between 1999 and 2002.  If no records 
can be located, it should be so 
stated, in writing, for inclusion in 
the claims folder.

3.  Contact the Mobile, Alabama VAMC 
and request all treatment records 
pertaining to the Veteran developed 
from 2004 to the present.  All 
efforts to obtain these records must 
be documented in the claims folder, 
and if no records can be located, it 
must be so stated, in writing, for 
inclusion in the claims folder.

4.  After pre-service treatment 
records have been obtained, schedule 
the Veteran for an examination with 
regard to his claim for service 
connection for a left knee injury.  
THE CLAIMS FILE MUST BE MADE 
AVAILABLE TO, AND REVIEWED BY, THE 
EXAMINER.  All indicated tests should 
be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
the date of onset of the Veteran's 
current left knee disability and 
specifically whether it is less 
likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current left knee 
condition was incurred during active 
military service.  

If a current left knee disorder is 
determined to have UNDEBATABLY 
preexisted the Veteran's entry into 
service, the examiner should so state 
and explain why, and must then opine 
as to whether the preexisting 
disorder was aggravated/increased in 
disability beyond the natural 
progression of the disease during 
active military service.  

A complete rationale for all opinions 
proffered must be included in the 
report provided.

5.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If any 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case, which considers the 
evidence submitted by the veteran 
directly to the Board, in accordance 
with 38 C.F.R. § 19.31(b)(1) and be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


